Citation Nr: 0616560	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for stomatitis, 
apthous, with loss of teeth 1, 3, 15 and 17.  

3.  Entitlement to an evaluation in excess of 10 percent for 
amputation, one half distal, right ring finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1946 to September 
1948.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The claims of entitlement to service connection for tinnitus 
and entitlement to a compensable evaluation for stomatitis, 
apthous, with loss of teeth 1, 3, 15 and 17 are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation for a 
right ring finger disability.

2.  The veteran's right ring finger disability manifests as 
sensitivity at the fingertip and motor weakness of the right 
hand and causes minimal impairment.  




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for amputation, one half distal, right ring finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
for an increased evaluation for a right ring finger 
disability, VA has strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation for a right ring finger 
disability by letter dated April 2004, after initially 
deciding that claim in a rating decision dated April 2003.  
In the VCAA notice letter, the RO acknowledged the veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, and indicated that it was developing his claim 
pursuant to VA's duty to assist.  As well, the RO identified 
the evidence it had received in support of the veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to let VA 
know if he had any evidence or information he thought would 
support his claim.  The content of this notice letter 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.

For the following reasons, any defect with respect to the 
timing of the April 2004 VCAA notice constitutes harmless 
error.  First, as previously indicated, the aforementioned 
notice satisfies the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the veteran's claim for an increased 
evaluation, the only way that VA could now provide notice 
prior to initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, he was 
afforded the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation for a right ring finger disability.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and VA and private treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA medical examination, during which a VA examiner addressed 
the severity of his right ring finger disability.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an increased evaluation for his right ring 
finger disability.  He claims that the 10 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his right ring finger symptomatology.  Allegedly, 
such symptomatology interferes with his ability to use a 
typewriter and computer, which is necessary in practical 
accounting and tax preparation, fields in which he has worked 
since discharge.  The veteran points out that in the 1950s, 
the RO granted the veteran a 20 percent evaluation for such 
symptomatology, the same symptomatology that exists 
presently.  He argues that the RO has incorrectly rated his 
right ring finger disability as a scar, rather than as an 
amputation and urges the Board to consider that the 
amputation resulted from an injury sustained in service.  The 
veteran's representative requests the Board to give the 
veteran the benefit of the doubt in the resolution of his 
claim.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's right ring 
finger disability as 10 percent disabling pursuant to 
Diagnostic Codes (DCs) 5155 and 7804.  Under DC 5155, a 10 
percent evaluation is assignable for amputation of the major 
or minor ring finger without metacarpal resection, at 
proximal interphalangeal (PIP) joint or proximal thereto.  A 
20 percent evaluation is assignable for amputation of the 
major or minor ring finger with metacarpal resection (more 
than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5155 
(2005).  Under DC 7804, a 10 percent evaluation is assignable 
for scars, superficial and painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2005).  

An evaluation of a disability of the finger may also be 
assigned based on limitation of motion.  However, a 
noncompensable evaluation is assignable for limitation of 
motion of the major or minor ring or little finger.  38 
C.F.R. § 4.71a, DC 5230 (2005).  A noncompensable evaluation 
is also assignable for ankylosis, unfavorable or favorable, 
of the major or minor ring or little finger.  38 C.F.R. 
§ 4.71a, DC 5227 (2005).  

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and PIP joints flexed to 30 degrees and the thumb abducted 
and rotated so that the thumb pad faces the finger pads.  
Joints in these positions are considered in a favorable 
position.  For such fingers, the MCP joint has a range of 
zero to 90 degrees of flexion; the PIP joint has a range of 
zero to 100 degrees of flexion; and the distal 
interphalangeal joint (DIP) joint has a range of zero to 70 
or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) 
preceding DC 5216 (2005).

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding DC 5216 
(2005).

Based on these criteria and the reasoning discussed below, 
the evidence establishes that the veteran's right ring finger 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under any 
applicable DC.

In June 1948, while in service, the veteran sustained an 
injury to his right ring finger that necessitated an 
amputation of the distal half of the distal phalanx.  
Following the amputation, the veteran had an infection at the 
stump of the amputation, which eventually resolved.  
Thereafter, he reported no complaints associated with the 
injury and amputation.  On separation examination conducted 
in September 1948, an examiner noted a history of the 
amputation and indicated that it was not symptomatic or 
disabling.  

Since discharge, the veteran has not sought treatment for 
right ring finger complaints.  He has, however, undergone a 
VA hand, thumb and fingers examination.  During that 
examination, conducted in February 2003, the veteran reported 
sensitivity at the tip of his right ring finger, which 
increased in cold weather, and right hand weakness.  The 
examiner noted diminished sensation to pinprick and vibratory 
stimulation of the right ring finger, an absent distal one 
half of the right ring finger, and a 50 percent diminished 
right hand grip.  He diagnosed a history of amputation of the 
distal half of the right fourth phalanx with operative repair 
and resultant increased sensitivity at the tip and associated 
minimal motor weakness of the right hand.  He indicated that 
there was minimal disability with no progression. 

The above evidence establishes that the veteran's right ring 
finger disability manifests as sensitivity at the fingertip 
and motor weakness of the right hand and causes minimal 
impairment.  Such symptoms are contemplated in the 10 percent 
evaluation assigned the veteran's right ring finger 
disability.  To warrant an evaluation in excess of 10 
percent, the evidence must establish that the amputation of 
the veteran's right ring finger involved a metacarpal 
resection with more than on half of the bone of that finger 
lost.  In this case, the evidence does not so establish.  
Rather, it shows that the amputation involved the distal half 
of the distal phalanx, which is at the tip of the finger.  

An evaluation in excess of 10 percent is not assignable under 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, because, as previously indicated, the maximum 
evaluation assignable for limitation of motion or ankylosis 
of the ring finger, however extensive, is zero percent.  

The Board acknowledges the veteran's assertion that his right 
ring finger symptomatology interferes with his ability to use 
a typewriter and computer, which is necessary in his fields 
of employment.  However, the veteran is currently compensated 
for such interference, characterized by the VA examiner as 
minimal. The 10 percent evaluation assigned the veteran's 
right ring finger disability accurately reflects such level 
of impairment.  Moreover, according to a report of a Social 
and Industrial Survey conducted in September 1960, to the 
extent the veteran has experienced difficulty in employment 
since discharge, such difficulty has been due to unrelated 
factors.

The Board also acknowledges the veteran's assertion that in 
the 1950s, the RO granted the veteran a 20 percent evaluation 
for his right ring finger symptomatology.  A review of 
procedural documents of record, however, indicate otherwise; 
they show that the RO awarded the veteran such an evaluation 
based on his service-connected stomatitis.  

The Board agrees with the veteran's assertion that the RO 
incorrectly rated his right ring finger disability as a scar; 
however, the RO's action in this regard was favorable to the 
veteran.  If the RO had rated the veteran under DC 5155, the 
appropriate code for amputations of the ring finger, it would 
not have been able to assign the veteran's right ring finger 
disability a compensable evaluation.  As previously noted, 
under DC 5155, the assignment of such an evaluation requires 
a more extensive amputation of the ring finger, at the PIP 
joint or proximal thereto.  

Finally, the veteran has urged the Board to consider that the 
amputation resulted from an injury sustained in service.  The 
Board accepted this fact in granting the veteran service 
connection for a right ring finger disability.  The etiology 
of the disability no longer plays a role in the Board's 
decision making process.  The Board is now concerned with the 
severity of such a disability. 

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded an 
increased evaluation in the future should his right ring 
finger disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, a 10 percent evaluation is the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for a right ring finger disability, such claim must be 
denied.


ORDER

An evaluation in excess of 10 percent for amputation, one 
half distal, right ring finger, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for tinnitus, which allegedly developed secondary to in-
service noise exposure while serving as a radio operator in a 
tank from which shots were often fired, and an increased 
evaluation for stomatitis, which allegedly affects his lips, 
tongue and the inside of his mouth.  Additional action is 
necessary before the Board can decide these claims.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the evidence necessary to substantiate his claim 
and assist a claimant in obtaining and fully developing all 
of the evidence relevant to his claim.  With regard to the 
claims being remanded, VA has not yet satisfied its duties to 
notify and assist; therefore, to proceed in adjudicating 
these claims would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

First, on March 3, 2006, the Court held that the VCAA's 
notice requirements, noted above, apply to all five elements 
of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held that notice under the VCAA must inform the 
claimant that, if the RO grants his service connection claim, 
it will then assign such an award a disability rating and an 
effective date.  Id.  

In this case, the RO sent the veteran VCAA notice on his 
claim for an increased evaluation for stomatitis, but not on 
his claim for service connection for tinnitus.  AMC should 
therefore correct this procedural deficiency on remand by 
sending the veteran a VCAA notice letter pertaining to his 
service connection claim, which complies not only with 
Pelegrini II, noted above, but also with Dingess/Hartman.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's ears, lips, throat and mouth 
are necessary.  

The RO afforded the veteran a VA mouth examination in 
February 2003, but the report of this examination is 
inadequate to decide the claim for an increased evaluation.  
According to this report, at the time of the examination, the 
veteran's stomatitis was inactive.  The examiner indicated 
that the veteran had not had residuals of the condition since 
service.  Since then, however, the veteran has submitted more 
recent VA outpatient treatment records showing that he has 
complained of and received treatment for stomatitis.  In 
light of these documents, another VA examination is necessary 
so that a VA examiner can determine whether this condition 
has recently worsened.  

The RO has not afforded the veteran a VA ear examination and 
there is no medical document of record addressing whether the 
ringing in the veteran's ears, reportedly experienced since 
service, is related to the veteran's service, including the 
alleged in-service noise exposure.  Given this fact, a remand 
for further medical inquiry is necessary. 

This case is remanded for the following actions:

1.  AMC should provide the veteran VCAA 
notice on his claim for service 
connection for tinnitus, which complies 
with the Court's holdings in Pelegrini II 
and Dingess/Hartman.

2.  AMC should arrange for the veteran to 
be afforded a VA examination of his ears 
for the purpose of determining the 
etiology of the ringing therein.  AMC 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) determine whether the 
veteran has tinnitus; 

b) if so, offer an opinion as 
to whether such condition is at 
least as likely as not related 
to the veteran's service, 
including his alleged in-
service noise exposure while 
working as a radio operator on 
a tank; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  AMC should arrange for the veteran to 
be afforded a VA examination of his lips 
and mouth for the purpose of determining 
the severity of his service-connected 
apthous stomatitis with loss of teeth 1, 
3, 15 and 17.  AMC should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim for 
an increased evaluation.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all manifestations of 
the veteran's stomatitis, 
including those that affect the 
veteran's lips, mouth and 
teeth; 

b) if the condition is inactive 
at the time of the examination, 
indicate whether such condition 
is chronic, and if so, describe 
the nature of such condition 
when active; 

c) describe any limitation 
caused by the veteran's 
service-connected stomatitis, 
including interference with the 
veteran's mastication function; 

d) indicate whether the 
condition is disfiguring; 

e) note whether the condition 
is best characterized as a 
disorder of the mouth, a dental 
disorder, or an infectious 
disease; and 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

4.  Thereafter, AMC should readjudicate 
the veteran's claims for service 
connection for tinnitus and an increased 
evaluation for stomatitis, apthous, with 
loss of teeth 1, 3, 15 and 17 based on 
all of the evidence of record.  If either 
benefit sought on appeal is not granted 
to the veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


